Citation Nr: 0334753	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  98-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a hip disability. 

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to service connection for a chest disability. 

5.  Entitlement to service connection for a knee disability.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran served on active duty from August 1979 to August 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously before the Board in July 2000, at 
which time it was remanded for additional development.  The 
RO completed the requested development and returned the case 
to the Board in May 2003.  The Board wrote to the veteran in 
May 2003 and again in October 2003, but all correspondence 
has been returned by the postal service as undeliverable.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159(b), clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

In a letter remailed on April 7, 2000, the RO notified the 
veteran that he was being scheduled for a hearing before a 
Member of the Board at the RO on May 4, 2000.  The veteran 
did not report of the hearing.  However, inasmuch as the 
veteran was not provided notice at least 30 days prior to the 
hearing date, he should be given another opportunity to 
appear for a hearing if he so desires.  See 38 C.F.R. 
§ 19.76.

In July 2000, before enactment of the VCAA, the Board 
remanded this case for additional development.  This included 
obtaining additional medical records.  A VA examination was 
not requested at that time.  The service medical records 
reflect that the veteran sought treatment on several 
occasions for complaints of back, neck, hip, and knee pain.  
The veteran reported numerous automobile and motorcycle 
accidents in service. 

Private treatment records reveal he was hospitalized for 3 
days in November 1995 after a serious vehicular accident.  
During his hospitalization he reported previous low back and 
neck injuries, and a dislocated hip in another accident 10 
years earlier.  The records revealed an old hip fracture.

The veteran has not been afforded a VA examination.  In the 
opinion of the Board, the veteran should be accorded an 
examination to clarify the nature of his current back, hip, 
neck, chest, and knee disorders and for a medical opinion as 
to the etiology and date of onset of any such diagnosed 
disabilities.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the evidence needed to support 
his claims, what evidence VA will develop, 
and what evidence the veteran must 
furnish.

2.  The RO should request the veteran to 
identify all physicians who have provided 
him with relevant treatment for all of the 
claims on appeal, which have not 
previously been identified.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records, not already 
associated with the claims file, from all 
sources identified by the veteran.

3.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to more accurately determine the 
exact nature and etiology of his claimed 
back, hip, neck, chest, and knee 
disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file must 
be made available to the examiner in 
connection with the examination.  The 
examiner should elicit a detailed history 
from the veteran concerning his in-service 
injuries and any continuing symptoms 
during service and thereafter.  Following 
completion of the examination, the 
examiner should specifically comment as to 
whether the veteran currently suffers from 
chronic back, hip, neck, chest, and knee 
disabilities, and, if so, whether such 
disabilities are as likely as not the 
result of some incident or incidents of 
the veteran's military service.  The 
examiner should identify the information 
on which he or she based his or her 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide 
explanations as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

4.  The RO should then readjudicate these 
issues on appeal.  In the event any 
benefit sought is not granted, the veteran 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond thereto.

5.  If any benefit sought is not granted, 
RO should request the veteran to clarify 
whether or not he still desires to attend 
a hearing before a Veterans Law Judge.  If 
so, he should be scheduled for a hearing 
in accordance with applicable procedures.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

